If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



CHARTER COUNTY OF WAYNE,                                          UNPUBLISHED
                                                                  May 9, 2019
              Plaintiff-Appellant,

v                                                                 No. 339714
                                                                  Wayne Circuit Court
WAYNE COUNTY RETIREMENT                                           LC No. 17-004750-AW
COMMISSION,

              Defendant-Appellee,

and

WAYNE COUNTY BOARD OF
COMMISSIONERS,

              Intervenor-Appellee.


Before: O’BRIEN, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

JANSEN, J. (concurring)

       I concur in the result only.


                                                           /s/ Kathleen Jansen